Citation Nr: 1236823	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-23 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of a left mandible injury, with torn cartilage.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to October 1947.

This matter to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO denied service connection for a left mandible injury with torn cartilage.  In December 2009, the Veteran filed a notice of disagreement.  A statement of the case was issued in May 2010, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), in June 2010.

In August 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted medical evidence from private treatment providers in support of his claim.  The hearing transcript reflects that he waived initial RO review of the evidence.  Hence, the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. §§ 20,800, 20.1304 (2011).

Also in August 2012, the undersigned Veterans Law Judge advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although no specific injury to the Veteran's left mandible is reflected in the service treatment records, the Veteran has presented credible evidence that he was on the boxing team in service, and that he injured his jaw while participating in fights.

3.  The Veteran has presented credible evidence of continuity of symptomatology of a left mandible injury since service.

4.  The Veteran currently has a left mandible disability, most recently diagnosed as condylar joint degeneration, and competent, persuasive evidence tends to support a finding that there exists a medical relationship between the current disability and in-service injury.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a left mandible injury, with torn cartilage, most recently diagnosed as condylar joint degeneration, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for service connection for residuals of a left mandible injury, with torn cartilage, the Board finds that all notification and development action needed to fairly adjudicate such claim has been accomplished. 

II. Analysis

The Veteran contends that he is entitled to service-connected compensation benefits for residuals of a left mandible injury, with torn cartilage.  He contends that this disability is the result of injuries sustained while he was on an Army boxing team during service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Service connection may also be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).

The Board notes that, in adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a left mandible injury, with torn cartilage, is warranted.

Here, the Veteran's service treatment records are silent for any complaint, finding, or diagnosis pertaining to his left mandible.  The Veteran has, however, provided credible evidence to corroborate his involvement with a boxing team in service.  He has submitted as evidence a program for the "Sixth Regiment Boxing Finals[,] Field House Tonite" on which he was listed as being in the Blue Corner.  An "X" next to his name indicates he won his bout, and a notation just above his name indicates his victory was a technical knockout (TKO) in the second round.  He has also submitted newspaper articles corroborating his involvement in boxing matches with Company A, 21st Battalion.  

Throughout this appeal, the Veteran has provided consistent and highly detailed descriptions of the in-service injury.  He testified at his Board hearing that he suffered the first left jaw injury during a championship bout, when his opponent landed a very severe blow to the left side of his skull.  A week later, he was ordered to report for another fight, against someone who appeared to the Veteran to be a professional fighter.  He testified that his opponent in this match "knocked me down in the first round and hit me in the jaw in the right place which was to where the lower jaw that cuts off the blood supply and that further aggravated the, the break."  He believes that the damage to his jaw was caused by the severe blow he took in the first fight, and it was aggravated by the hit he took in the second fight.  

The Veteran submitted a witness statement from the friend who had served as his second during the fights in which he suffered the jaw injuries.  He also submitted a witness statement from another boxer, further corroborating the occurrence of the injuries.  This boxer's name also appears on the Boxing Finals program of record, and is also mentioned in the submitted newspaper articles.  

Personal statements from the Veteran and his wife indicate that the Veteran has experienced left jaw symptomatology since service.  In a May 2009 statement, the Veteran reported that he has "endured this, service-connected, pain for the past 63-years."  In another May 2009 statement, the Veteran's wife reported that, in 55 years of marriage, she has watched her husband suffer with the jaw injury that occurred while with the service.  Elsewhere in the record, the Veteran has described the pain that he has had since service in more detail.  

During a September 2009 VA examination, the Veteran reported that he received a haymaker that struck him on the left mandibular ramus area, resulting in what he recognized at the time to be an injury.  He noted that he did not seek medical attention for this injury while in the military, but he has had difficulties in chewing and a sensation that things were not right with the mandible since that time.  The examiner discussed the lack of evidence of dental abnormality in service, or in the years immediately following his separation therefrom.  

The VA examiner conducted an examination of the Veteran's teeth and temporomandibular joint (TMJ).  He also described the current medical evidence of record, noting that there were no relevant dental records that were available to be reviewed at this time.  He determined that, without more current dental x-rays, he could not resolve the etiology question without resort to speculation.

The Veteran has submitted evidence from private dentists in support of his claim.  These records include a January 2009 treatment record noting the Veteran's report of having been hit by a right cross to the left TMJ while boxing in 1947.  An October 2010 letter from the same dentist opined that the in-service boxing injury "is consistent with the possible cause of the condition.  It has been a long time since the trauma that occurred in military service but I feel that it is medically probable that an incident such as described could be the cause of his present condition."  

A November 2010 record from another private dentist notes that the Veteran thought his problem may have originated when he took a blow to the left jaw while boxing in the Army.  Following examination, the examiner diagnosed condylar joint degeneration.  The dentist mentioned the two statements from witnesses to the claimed in-service injury, and that the Veteran has reported several times that he has never sustained a blow of that magnitude before or after the Army incident.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

In this case, there is no question that the Veteran and his fellow service members are competent to describe the details of the in-service boxing matches, including, as former boxers, providing an assessment of the severity of the blows that the Veteran took.  Each is certainly competent to report facts within his own personal knowledge (see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) and Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  The Board also finds their testimony to be highly credible, as it is consistent with the circumstances of the independently verifiable fact that the Veteran was on the boxing team of Company A, 21st Battalion, and that he participated in multiple, high profile, bouts.  The Board considers it likely that the Veteran suffered a hard hit to the left side of his skull and/or left mandible during his boxing career.

With respect to the question of continuity of symptomatology, the Board finds that the Veteran is competent to report that he has experienced jaw pain since service, and his spouse is competent to testify that the Veteran has had jaw pain throughout their 55 years of marriage.  The Board also considers their recollections of continuity of symptomatology to be highly credible.  The Board thus accepts the Veteran's endorsement of continuity of left jaw symptomatology since service.

The only remaining element for verification, therefore, is nexus.  As indicated above, the two private etiology opinions, dated in October 2010 and November 2010, tend to support the Veteran's claim.  While neither dentist had access to the Veteran's claims file, the Board notes that the October 2010 dentist was also the Veteran's treating dentist, and would thus be familiar with his medical history.  Furthermore, the Board notes that both examiners' opinions are informed by their interview and physical examination of the Veteran.  

The Board acknowledges that neither opinion is expressly worded in terms of whether there is "at least as likely as not" a relationship between the in-service jaw injury and the current disability.  The October 2010 opinion notes that "it is medically probable that an incident such as described could be the cause of his present condition," and the November 2010 opinion states that the Veteran's "condylar joint degeneration may have started with boxing blow to the left jaw in 1947."  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish a medical nexus).  Thus, the probative value of these private dental opinions must be discounted.

The Board has considered whether the September 2009 VA examination report constitutes evidence that tends to weigh against the Veteran's claim.  The Board notes that, without current dental x-rays, the September 2009 VA examiner could not provide an etiology opinion without resort to speculation.  When a physician finds that it is not possible to state whether there exists a relationship between a veteran's disabilities and injuries in service, such finding constitutes "non-evidence."  See Perman v. Brown, 5 Vet. App. 237, 241-42 (1993) (citing Sklar v. Brown, 5 Vet. App. 140, 145-46 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 610-11 (1992)).  Because the Board has resolved reasonable doubt in this case in the Veteran's favor, a remand to obtain updated dental records and a new etiology opinion is not necessary.  

The Board finds that, even in the absence of a medical, nexus opinion in support of the Veteran's claim, the record contains sufficient competent, credible evidence of an in-service left jaw injury; a current, chronic left jaw disability; and continuity of symptomatology since service, to justify an award of service connection.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 


In light of the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for residuals of left mandible injury, with torn cartilage, currently diagnosed as condylar joint degeneration, are met.


ORDER

Service connection for residuals of a left mandible injury, with torn cartilage, most recently diagnosed as condylar joint degeneration, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


